Citation Nr: 0023836	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to revocation 
of forfeiture of entitlement to Department of Veterans 
Affairs (VA) benefits under the provisions of 38 U.S.C.A. 
§ 6103(a) (West 1991).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel
INTRODUCTION

The veteran served on active duty from December 1941 until 
his death in March 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Manila, Philippines, 
VA Regional Office (RO) dated in August 1998.   


FINDINGS OF FACT

1.  In October 1992 the Board denied the appellant's claim 
seeking revocation of the forfeiture of entitlement to VA 
benefits under 38 U.S.C.A. § 6103(a).  That decision was not 
appealed and is final.  

2.  Since that decision, the appellant has submitted evidence 
in the form of affidavits, a death certificate and her own 
statements that establish that the gentleman with whom she 
was living in a husband and wife relationship died in 1989, 
and so she was no longer living in such a relationship.  


CONCLUSION OF LAW

The previously denied claim seeking revocation of forfeiture 
of entitlement to VA benefits under 38 U.S.C.A. § 6103(a) has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Background
The appellant is the surviving spouse of a veteran who died 
while on active duty in March 1942.  In 1975 VA ascertained 
that the appellant had submitted false and fraudulent 
statements regarding her marital status in an effort to 
obtain VA benefits as the unremarried spouse of the veteran, 
and that the appellant thereby forfeited all rights, claims 
and benefits (except insurance benefits) under VA law.  She 
appealed that decision, and in a decision dated in October 
1992 the Board found the appellant knowingly and deliberately 
made false statements regarding her marital relationship with 
FL in an attempt to obtain VA benefits, and concluded that by 
so doing she had forfeited all rights, claims and benefits 
(except insurance benefits).  The Board's decision was 
accompanied by a notice of appellate rights that stated, 
inter alia, if the decision is not favorable she could reopen 
her claim by presenting new and material evidence to the 
Manila VARO.  

In March 1998 the appellant asked that her claim be reopened, 
and submitted the death certificate of FL, whom she described 
as her "live-in-partner" showing he died in July 1989, 
together with affidavits from RH and AB attesting to the fact 
that the appellant had been living in a husband and wife 
relationship with FL until his death in July 1989, but that 
the appellant has returned to her former status as the widow 
of the veteran.  

In August 1998 the RO reviewed the matter and determined that 
the newly submitted evidence was not material, so the claim 
was not reopened.  In September 1998 the appellant responded 
by asserting that "the same charges against [her] should not 
be repeated" as the unremarried widow of the veteran.  She 
submitted two more affidavits, one from NV and the other from 
BA, attesting to the fact that the appellant had lived with 
her live-in-partner FL until 1989, and then had moved in with 
her son and grandchildren.  The RO again reviewed the matter 
in November 1998 and concluded that the recently submitted 
evidence was neither new nor material: it was cumulative, and 
therefore not new, and it was not material because it 
presented no reasonable probability of changing the outcome.  
At this point, the Board notes that that test, the 
"reasonable probability of changing the outcome," was 
overruled by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F 3d. 1356 (Fed. Cir. 
1998), in September 1998.  

In February 1999 the appellant expressed disagreement with 
the decision that her claim was not reopened.  She was 
provided a Statement of the Case (SOC) in March 1999 that set 
out the applicable laws and regulations, and that explained 
that, using the correct test set out in 38 C.F.R. § 3.156(a) 
and Hodge, the claim was not reopened as the evidence 
submitted since the Board's 1992 decision did not address the 
reasons the forfeiture was order in 1975; that is, whether 
the appellant had submitted false and fraudulent statements 
regarding her marital status in an effort to obtain VA 
benefits as the unremarried spouse of the veteran.  The 
appellant perfected her appeal in May 1999, asserting she had 
submitted new and material evidence.  

Laws and Regulations
Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
those regarding insurance benefits).  38 U.S.C.A. § 6103(a) 
(West 1991).  

Analysis
The Board's October 1992 decision denying revocation of the 
forfeiture was not appealed, and became final.  As pointed 
out above, when the RO first reviewed the attempt to reopen 
it applied the now-overruled "reasonable probability" test 
created by the United States Court of Veterans Appeals in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); however, when it 
prepared the SOC it properly set out and applied the 
applicable regulation, 38 C.F.R. § 3.156(a).  

The evidence of record does not dispute the fact that the 
appellant and FL were live-in-partners in a husband and wife 
relationship until his death in 1989, but instead emphasizes 
the fact that the appellant is now, since FL's death, no 
longer in that relationship.  That information is certainly 
new, as it was not of record before.  

The newly submitted evidence does not bear directly or 
substantially on the fact that the appellant submitted false 
and fraudulent statements regarding her marital status in an 
effort to obtain VA benefits as the unremarried spouse of the 
veteran.  The evidence addresses only the appellant's current 
status, not her status at the time she made the 
representations that formed the basis of the forfeiture in 
1975.  The evidence is not cumulative or redundant of 
evidence previously of record, but it neither bears on the 
specific matter under consideration nor is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

To the extent the appellant may be seeking to re-establish 
entitlement to VA benefits because the relationship with FL 
that she did not divulge years ago, and which, when it was 
discovered by VA formed the basis for its earlier decision to 
forfeit her entitlement to VA benefits, was terminated by his 
death, the Board points out that the law does not provide for 
re-establishment of entitlement.  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  

ORDER

New and material evidence not having been submitted, 
appellant's attempt to reopen a claim seeking revocation of 
forfeiture of entitlement to VA benefits under 38 U.S.C.A. 
§ 6103(a) is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

